Citation Nr: 0030031	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the left index and long fingers, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
recurrent dislocation of the right shoulder with arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active military service 
ending with his retirement in February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 1999 
by the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 1999, a statement of the 
case was issued in June 1999 and a substantive appeal was 
received the same month. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of an injury to 
the left index and long fingers are manifested by unfavorable 
ankylosis of the proximal interphalangeal joints of the 
veteran's index and middle fingers, without evidence of 
ankylosis of the metacarpophalangeal joints or of extremely 
unfavorable ankylosis of the joints of the veteran's left 
index and middle fingers. 

2.  The veteran's service-connected right shoulder is not 
shown to be ankylosed, and his residuals of recurrent 
dislocation of the right shoulder with arthritis, are 
objectively shown to be productive of range of motion of the 
arm to approximately 80 degrees due to pain.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
residuals of an injury to the left index and long fingers 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5219 (1999).

2.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent evaluation for residuals of recurrent 
dislocation of the right shoulder with arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the assigned ratings 
for residuals of an injury to the left index and long fingers 
and for residuals of recurrent dislocation of the right 
shoulder with arthritis, both currently evaluated as 20 
percent disabling, do not accurately reflect the severity of 
his disabilities.  The claims file includes a February 1999 
VA examination report including X-rays of the veteran's hand 
and shoulder.  Thus, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran under the 
prior provisions of 38 U.S.C.A. § 5107(a) (West 1991) or the 
newly enacted assistance provisions to be codified at 38 
U.S.C.A. § 5103A.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 (Nov 9, 2000; 114 Stat. 2096).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Left Index and Long Fingers

In a rating decision issued in December 1975, the veteran was 
granted service connection for residuals of an injury to the 
left index and long fingers and was assigned a 20 percent 
evaluation, effective March 1975.  Although the veteran has 
applied for an increased evaluation, the 20 percent 
disability rating has remained unchanged.
 
When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed:

(1)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, with either joint 
in extension or in extreme flexion, will 
be rated as amputation.

(2)  Ankylosis of both the 
metacarpophalangeal and proximal 
interphalangeal joints, even though each 
is individually in favorable position, 
will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit 
ankylosed or limited in its motion, the 
determination will be made on the basis 
of whether motion is possible to within 2 
inches of the median transverse fold of 
the palm; when so possible, the rating 
will be for favorable ankylosis, 
otherwise unfavorable.  

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5219.

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint,"  Stedman's Medical Dictionary 87 (25th ed. 
1990).  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5223 provides for rating where two digits of 
one hand are favorably ankylosed.  When the index and middle 
finger are service connected, a 20 percent evaluation is 
assigned for either the major or the minor hand. 38 C.F.R. § 
4.71a; Diagnostic Code 5223.

Extremely unfavorable ankylosis is evaluated as amputation 
under the provisions of 38 C.F.R. § 4.71a; Diagnostic Code 
5146.  When involving the index and middle finger, a 40 
percent evaluation is assigned for the major hand and a 30 
percent evaluation is assigned for the minor hand.  38 C.F.R. 
§ 4.71a.

The veteran's index and long (middle) fingers injury 
residuals is rated under Diagnostic Code 5219 for unfavorable 
ankylosis of two digits of one hand provides for a 30 percent 
evaluation with involvement of the index and middle fingers 
of the major hand and a 20 percent evaluation for unfavorable 
ankylosis of two digits with involvement of the index and 
middle fingers of the minor hand.  38 C.F.R. § 4.71a.

At an August 1998 VA examination, the right-handed veteran 
complained of a flare-up of the degenerative joint disease of 
the left hand since losing both legs. 
The veteran had below the knee amputations in 1996 (left) and 
(1998) because of the loss of circulation due to his 
nonservice-connected diabetes.  He was confined to a manual 
wheelchair and this aggravated his right shoulder and left 
hand, causing increased pain and some increased stiffness, 
particularly in the morning.  Upon examination, the veteran's 
second metacarpal interphalangeal joint was locked and he had 
difficulty opposing, but could eventually oppose to the 
thumb.  The third, fourth and fifth fingers could be opposed 
to the thumb without difficulty.  On the third distal 
interphalangeal joint, flexion contracture was noted of 10 
degrees.  The veteran had pain at 45 degrees of flexion of 
the second proximal interphalangeal joint and at 45 degrees 
of flexion of the third metacarpal interphalangeal joint.

At a February 1999 VA examination, the veteran reported that 
in 1965 he had a table saw accident and injured his proximal 
interphalangeal joints of the left index and middle fingers.  
The veteran stated that he had no grip except with his thumb 
and fourth and fifth fingers and that he had pain on exerting 
himself fully with his left hand, such as trying to get up on 
a cane.  An examination of the left hand revealed that the 
proximal interphalangeal joint of the index finger was rigid 
and completely extended, while the distal interphalangeal 
joint of that finger was able to flex 40 degrees.  The 
veteran's middle finger was fixed in its proximal 
interphalangeal joint at about 20 degrees of flexion, and its 
distal interphalangeal joint also was able to flex to 40 
degrees.  The metacarpophalangeal joints were healthy.  The 
veteran could make a fist using the thumb, fourth and fifth 
fingers only, and the index and middle fingers did not 
participate in the fist.  What flexion was produced by the 
distal interphalangeal joints and by the metacarpophalangeal 
joints.  There was some discomfort on forcing movement 
maximally.  X-rays showed degenerative-appearing changes in 
the proximal interphalangeal joints of the index and middle 
fingers probably related to old injury without any evidence 
of acute fracture or dislocation.  The diagnosis was fixation 
of proximal interphalangeal joints on the left hand of the 
index and middle fingers due to old table saw injury.

VA outpatient treatment records for September 1999 to January 
2000 show treatment for carpal tunnel syndrome of both hands.  

The Board finds that the functional loss due to this 
disability approximates a limitation of motion equivalent to 
unfavorable ankylosis of a minor hand and therefore warrants 
a 20 percent evaluation.  At the February 1999 examination, 
the proximal interphalangeal joint of the veteran's index 
finger was rigid and completely extended, while the distal 
interphalangeal joint of that finger was able to flex 40 
degrees.  His middle finger was fixed at its proximal 
interphalangeal joint at about 20 degrees of flexion, and its 
distal interphalangeal joint was able to flex to 40 degrees.  
The metacarpophalangeal joints were healthy, precluding a 
rating as amputation.  The veteran could make a fist using 
the thumb, fourth and fifth fingers only.  Flexion was 
produced by the distal interphalangeal joints and by the 
metacarpophalangeal joints.  There was some discomfort on 
forcing movement maximally. 

In light of the evidence of record, summarized in part above, 
the Board finds that the preponderance of the evidence is 
against the claim for an increased evaluation.   The veteran 
is at the maximum schedular evaluation under Diagnostic Code 
5223 for favorable ankylosis of the index and middle fingers 
and at the maximum schedular evaluation under Diagnostic Code 
5219 for unfavorable ankylosis of the minor index and middle 
fingers.  There is no provision for a higher evaluation for 
this disability.  Without evidence of ankylosis of both 
metacarpophalangeal joints or of extremely unfavorable 
ankylosis of the joints, Diagnostic Code 5146 is not 
applicable to warrant a higher evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5214-5219, Notes (1) and (a).  
Here, the appellant is at the maximum schedular evaluation 
for his left hand disability.  No additional benefit is 
available under the appropriate diagnostic codes for this 
disability.

Right Shoulder

In a rating decision issued in December 1975, the veteran was 
granted service connection for residuals of recurrent 
dislocation of the right shoulder and was assigned a 
noncompensable evaluation, effective March 1975.  In a rating 
decision issued in April 1993, the RO recharacterized the 
veteran's disability as residuals of recurrent dislocation of 
the right shoulder with arthritis and assigned a 10 percent 
evaluation, effective April 1992.  An April 1999 rating 
decision, the subject of this appeal, increased the 
disability rating to 20 percent effective November 1998.  
This 20 percent disability rating has remained unchanged.

The veteran has arthritis and complains of pain.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, shall be rated as 
arthritis, degenerative under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved. 

The Board notes that the veteran's right shoulder disability 
has been rated under 38 U.S.C.A. § 4.71a, Diagnostic Code 
5203, which provides the schedular criteria for impairment of 
the clavicle or scapula.  A 20 percent rating is the maximum 
rating available under that diagnostic code, and is assigned 
for dislocation of the clavicle or scapula, or nonunion of 
the clavicle or scapula with loose movement.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  

Other potentially applicable diagnostic codes possessing 
ratings greater than 20 percent for the major joint are 
Diagnostic Code 5200 for ankylosis of scapulohumeral 
articulation; Diagnostic Code 5201 for limitation of motion 
of the arm; and Diagnostic Code 5202 for other impairment of 
the humerus.  Diagnostic Code 5201 provides that a 20 percent 
rating is warranted if range of motion is limited to shoulder 
level (20 percent for major or minor joint); a 30 percent 
rating is warranted for limitation of motion of the major arm 
when range of motion is restricted to midway between the side 
and shoulder level; and a 40 percent rating requires that 
range of motion be restricted to 25 degrees from the side.  
Diagnostic Code 5202, pertaining to other impairment of the 
humerus, provides that a 30 percent rating is warranted for 
recurrent dislocation at the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  
Evaluations in excess of 30 percent require fibrous union of 
the humerus, nonunion of the humerus (false flail joint) or 
loss of the head of the humerus (flail shoulder).

At an August 1998 VA examination, the veteran complained of a 
flare-up of the degenerative joint disease of the right 
shoulder since losing both legs, as he was confined to a 
manual wheelchair, which aggravated his shoulder disorder.  
He stated that he had increased popping of the right 
shoulder, weakness, and numbness through the left thumb and 
first digit with the increased wheelchair use.  Upon 
examination right shoulder abduction was to 90 degrees and 
the veteran was unable to move the shoulder against strong 
resistance.  Atrophy of the right upper extremity was noted.  
The veteran had immediate pain at the acromioclavicular joint 
with movement in any direction.  He was able to raise his 
right hand above the head if his arm was brought into his 
body and then raised.  Right forward flexion was to 85 
degrees, external rotation was to 40 degrees and internal 
rotation was to 60 degrees.  Elbow flexion was to 110 
degrees.  X-rays revealed mild to moderate arthritic changes 
at the acromioclavicular joint and minimal arthritic changes 
the glenohumeral joint.  

At a February VA examination, the veteran complained that his 
arthritic right shoulder limited movement.  Upon examination, 
the veteran's humerus could be elevated in the anterior 
flexion plane to about 80 degrees, when pain stopped him from 
raising it further.  Passively, it could not be raised higher 
due to organic restriction.  Abduction was to 90 degrees with 
pain, and passively to 110 degrees with some pain.  The 
radiographic appearance of the veteran's right shoulder was 
essentially unchanged since July 1995.  An old fracture of 
the distal right clavicle was noted with distortion of the 
acromioclavicular joint and dense calcification in the 
coracoclavicular ligament area.  The diagnosis was 
osteoarthritis of both shoulders, worse on the right, party 
due to repeated episodes of shoulder dislocation in service.       

September 1999 VA outpatient treatment reports show elevation 
of the upper extremities was limited to 80 degrees on the 
right and to 85 degrees on the left; abduction was to 80 
degrees bilaterally.  Internal rotation was to 10 degrees on 
the right and to 25 degrees on the left. 
 
As noted above, the veteran's disability is rated as 20 
percent, the maximum rating available under Diagnostic Code 
5203.  Therefore, the veteran's disability must be rated 
under a different diagnostic code in order to be assigned a 
higher evaluation.  With respect to Diagnostic Code 5202, 
there is no medical evidence of non-union or other indicia of 
more significant impairment.  Likewise, Diagnostic Code 5200 
is inapplicable because there is no evidence of ankylosis of 
the scapulohumeral articulation.  Since the veteran has 
arthritis, the most appropriate diagnostic code would be 
Diagnostic Code 5201.  

In light of the evidence of record, summarized above, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased evaluation.  The February 1999 
examination report showed elevation to 80 degrees with pain, 
abduction to 90 degrees.  September 1999 VA outpatient 
reports show elevation and abduction to 80 degrees. The Board 
notes that range of motion to 80 to 90 degrees is just below 
shoulder level with 90 degrees being shoulder level.  38 
C.F.R. § 4.71, Plate I.  Applying the regulatory provisions 
regarding additional functional loss due to pain as outlined 
in 38 C.F.R. § 4.40, 4.45, the Board believes that the 
veteran's right shoulder range of motion is effectively 
limited to approximately 80 degrees.  However, it is not 
limited to midway between the side and shoulder level so as 
to warrant the next higher rating of 30 percent under 
Diagnostic Code 5201.  38 C.F.R. §§ 3.102, 4.40, 4.45; 
DeLuca, 8 Vet. App. at 205-57 (1995). 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service- connected disorders at issue have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, with regard to the foregoing decision as to both 
issues, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to otherwise permit a favorable resolution of the present 
appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

